Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


      Civil Action No: 18-cv-03305-CMA-KMT


       VDARE FOUNDATION,

                                           Plaintiff,

                  v.                                        JURY TRIAL DEMANDED


       CITY OF COLORADO SPRINGS,
       JOHN SUTHERS,

                                        Defendants.



                                  FIRST AMENDED COMPLAINT

             1.        This action arises out of the refusal of defendants, the City of Colorado

      Springs, CO and its Mayor, John Suthers (Defendants) to provide city services, including

      police protection, for the Immigration Reform Conference (“Conference”) that Plaintiff,

      VDare Foundation (“VDARE” or “Plaintiff”) planned to host at the Cheyenne Mountain

      Resort. After the Conference became the subject of negative media attention, threats and

      planned protests, Defendants announced that they would not provide “any support or

      resources,” for the Conference and its attendees, denouncing the event as “hate speech.”

      Defendants’ refusal to provide city services led to the Conference being cancelled.

      Defendants’ actions deprived Plaintiff of its First Amendment rights to freedom of speech

      and assembly in violation of 42 U.S.C. § 1983, and intentionally interfered with their

      contract with the Resort.

                                            I. THE PARTIES



                                                        1
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 2 of 18




             2.      VDARE is a non-profit educational organization that is exempt from

      federal income taxation under IRC section 501(c)(3). It is based in Connecticut, and its

      address is P.O. Box 211, Litchfield, CT 06759. As is stated on the “about” page of its

      website (https://vdare.com/about), VDARE’s mission is education on two main issues:

      first, the unsustainability of current U.S. immigration policy and second, whether the U.S.

      can survive as a nation-state. VDARE does this through VDARE.com, VDARE Books,

      and through public speaking, conferences, debates and media appearances.

             3.      VDARE’s founder, Peter Brimelow, is a well-known magazine editor,

      political commentator, columnist and author. During the course of a long career that

      spans five decades, he has served as an editor and writer at the Wall Street Journal,

      Financial Post, Macleans, Barrons, Fortune, Forbes, National Review, and

      MarketWatch. He is a recipient of the Gerald Loeb Award for Distinguished Business

      and Financial Journalism, was a media fellow at the Hoover Institution, and has been

      described as “a star of the conservative movement in the 2000’s.”1 He is the author of

      four well-regarded books, including Alien Nation: Common Sense About America's

      Immigration Disaster (1995), a national bestseller in the U.S., and The Patriot Game:

      National Dreams and Political Realities (1986), a book on Canadian politics that is

      credited with spurring the creation of the Reform Party of Canada in 1987 and exercising

      a profound influence on future Prime Minister Stephen Harper; The Wall Street Gurus:

      How You Can Profit from Investment Newsletters; and The Worm in the Apple: How the

      Teacher Unions Are Destroying American Education.

             4.      Since 1999, VDARE has published data, analysis and editorial


      1
       Mathew Hayday, So They Want Us to Learn French: Promoting and Opposing
      Bilingualism in English-Speaking Canada (UBC Press 2015), at p. 176.
                                                   2
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 3 of 18




      commentary from a wide variety of writers of every race, religion, nationality and

      political affiliation who oppose current U.S. immigration policy and argue for

      immigration control and reform. In doing so, VDARE seeks to influence public debate

      and discussion on the issues of immigration and the future of the United States as a viable

      nation-state. It has never advocated violence or any form of illegality. Its founder, Mr.

      Brimelow, is an immigrant, and its managing editor, James Fulford, is a foreign national.

      It counts foreign nationals, immigrants and members of racial and ethnic minorities

      among its strongest supporters, donors and contributors. It has published on the negative

      effect of uncontrolled immigration on racial minorities, including recently arrived

      immigrants. VDARE’s editorial perspective in favor of limiting immigration is

      essentially the same as the position set forth by now-President Donald Trump in his

      August 15, 2015, speech on the issue.

             5.       Defendant, the City of Colorado Springs, is a Colorado home rule

      municipality.

             6.       Defendant John Suthers is the Mayor of Colorado Springs, CO. He is

      being sued in his personal capacity. Upon information and belief, he is a citizen and

      resident of Colorado. At all times relevant to this Complaint, he acted under color of

      Colorado and City of Colorado Springs law, in the course of his official duties, and

      pursuant to an official custom, policy or practice of the City of Colorado Springs.

                                 II. JURISDICTION AND VENUE

             7.       This Court has personal jurisdiction over Defendants because they have

      minimum contacts with the State of Colorado.




                                                   3
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 4 of 18




             8.        Jurisdiction is proper pursuant to 28 U.S.C. § 1343 and 28 U.S.C. § 1331,

      as this action involves claims arising out of the Constitution, laws and/or treaties of the

      United States.

             9.        Venue is proper in this District pursuant to 28 U.S.C. 1391(a)(2) because a

      substantial part of the events giving rise to the claim took place in this District.

             10.       On or about February 9, 2018, VDARE, through its attorney, provided

      formal notice to Defendants of its claim.

                                   III. FACTUAL ALLEGATIONS

             11.       On or about March 31, 2017, VDARE reserved the Cheyenne Mountain

      Resort for a conference event featuring guest speakers and activities of interest and

      learning on subjects related to its mission. Cheyenne Mountain Resort was fully aware of

      VDARE and its mission, as well as the potential for media attention and possible protests

      arising from the Conference.

             12.       On August 14, 2017, Mayor John Suthers and the City of Colorado

      Springs issued a public statement referencing the announcement of VDARE’s conference

      saying that:

                     The City of Colorado Springs does not have the authority to restrict
             freedom of speech, nor to direct private businesses like the Cheyenne Mountain
             Resort as to which events they may host. That said, I would encourage local
             businesses to be attentive to the types of events they accept and the groups that
             they invite to our great city.

                      The City of Colorado Springs will not provide any support or resources to
             this event, and does not condone hate speech in any fashion. The City remains
             steadfast in its commitment to the enforcement of Colorado law, which protects
             all individuals regardless of race, religion, color, ancestry, national origin,
             physical or mental disability, or sexual orientation to be secure and protected from
             fear, intimidation, harassment and physical harm.

             13.       The provisions of this statement indicating that “The City of Colorado

                                                     4
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 5 of 18




      Springs will not provide any support or resources to this event” amounted to a refusal to

      provide city services, including police protection, for the Conference due to, among other

      things, its controversial subject matter, VDARE’s controversial viewpoints and published

      content in opposition to current immigration policies, which Defendants termed “hate

      speech,” and the negative media attention that the Conference had attracted. The fact that

      Defendants’ statement was an announcement that it would not provide police protection

      is confirmed by a statement attributed by a reporter from Channel 7 in Denver, Colorado

      to the El Paso County Sheriff’s Office that “its deputies would not be participating either

      unless their presence is requested by the Colorado Springs Police Department for some

      reason.”2

             14.     The very next day, August 15, 2017, Cheyenne Mountain Resort issued a

      statement announcing that it would not host VDARE’s Conference and cancelled its

      contract with VDARE. Up until Defendants’ statement, Cheyenne Mountain Resort had

      been actively communicating and coordinating with VDARE about logistics and safety in

      connection with the Conference. In a subsequent published interview, Suthers publicly

      expressed satisfaction that the Conference had been cancelled.

             15.     Defendants were acutely aware that the mission and ideas of VDARE can

      be considered controversial. Defendants targeted VDARE for denial of city services,

      including police protection, because of its controversial ideas, mission and viewpoint.

             16.     Defendants decried VDARE and its planned Conference as “hate speech”

      and declared that the City of Colorado Springs would refuse to provide city services if

      VDARE held its Conference at the Cheyenne Mountain Resort as planned. In doing so,


      2
       Blair Miller, Colorado Springs Mayor won’t commit city assistance to upcoming white
      nationalist conference, thedenverchannel.com, August 15, 2017.
                                                   5
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 6 of 18




      Defendants acted pursuant to an official policy, custom or practice of refusing to “provide

      any support or resources,” including police and fire services, parking, security and other

      basic municipal services, for any organizations, individuals or events they deem to

      practice, engage in or include “hate speech,” as well as to individuals who wish to listen

      to such messages or participate in conferences, panels, demonstrations or other events

      that Defendants deem to include “hate speech” (hereinafter, the “Hate Speech Policy”).

             17.     Defendants intended to deprive VDARE of its rights under the First

      Amendment to freedom of speech, assembly and association. Given the nature of

      VDARE’s work, and the controversy that it sometimes generates, Defendants either knew

      or should have known that VDARE’s planned Conference might give rise to protests or

      unrest by those who may not agree with VDARE’s purpose, viewpoints or statements.

      Defendants’ promise that the City would not provide “any support or resources” to the

      Conference, given the obvious and foreseeable need for municipal police and fire

      services, had the effect of depriving VDARE of its First Amendment rights, chilling its

      speech on matters of public concern, and depriving VDARE and potential attendees of

      the Conference from communicating on important national issues such as immigration

      control and reform. By refusing to provide basic safeguards for the Conference in order

      to protect event sponsors and participants, Defendants deprived the Conference’s

      sponsors and participants of their rights to peaceably assemble and debate issues of

      importance to themselves, to their community, and to the country as a whole.

                                           IV. LEGAL CLAIMS

                            COUNT ONE: VIOLATION OF 42 U.S.C. § 1983

             18.     Plaintiff re-alleges each and every allegation contained in the preceding



                                                   6
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 7 of 18




      paragraphs with the same force and effect as if they were fully set out herein.

              19.       The actions of Defendants as described herein, while acting under color of

      state law, intentionally deprived Plaintiff of the securities, rights, privileges, liberties, and

      immunities secured by the Constitution of the United States of America, including the

      rights to freedom of speech and freedom of association as guaranteed by the First

      Amendment to the Constitution of the United States of America, equal protection of the

      laws as guaranteed by the Fourteenth Amendment to the Constitution of the United States

      of America, and 42 U.S.C. §1983, in that Defendants unlawfully threatened to withhold

      city services based upon Plaintiff’s speech and associations.

              20.       Defendants’ actions, as described above, were objectively unreasonable in

      light of the facts and circumstances confronting them.

              21.       Defendants’ actions, as described above, were motivated by an intent to

      harm Plaintiff.

              22.       Defendants’ actions, as described above, were undertaken intentionally,

      willfully, and wantonly. Defendants’ announcement that they would not provide any

      municipal resources or support of any kind, including basic police, fire, ambulance,

      parking and security services, meant that participants in the Conference, the Resort’s

      patrons and employees, and innocent bystanders would potentially be subjected to serious

      injury or death in the event that they were threatened or attacked by protestors. In

      addition, the Resort would be powerless to stop protestors from destroying its property,

      harassing or injuring its patrons, or disrupting its business operations. Defendants knew

      that their conduct violated Plaintiff’s First Amendment rights and placed the rights and

      safety of conference-goers and the Resort’s patrons and employees at serious risk. They



                                                      7
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 8 of 18




      intentionally, recklessly and heedlessly disregarded this risk.

             23.       Defendants’ conduct violated clearly established rights belonging to

      Plaintiff of which reasonable persons knew or should have known.

             24.      At all times, Defendants acted pursuant to their Hate Speech Policy, which

      was an official policy, custom or practice of the City of Colorado Springs. The Hate

      Speech Policy was not content-neutral either facially or in its application. Instead, it

      targeted events, groups, and individuals for disfavored treatment based on the content of

      their speech.

             25.      There were no narrowly drawn, reasonable and definite standards guiding

      the discretion of City officials pursuant to the Hate Speech Policy. Moreover, this policy

      permitted the City to impose a “heckler’s veto” on speech, based purely on the reaction

      (or anticipated reaction) of the public and/or certain listeners to the speech.

             26.      Plaintiff was targeted pursuant to this policy based on its speech, in

      violation of the First Amendment to the United States Constitution. It was also targeted

      based on its perceived or actual affiliations or associations, also in violation of the First

      Amendment. Defendants refused to “provide any support or resources” to Plaintiff and

      its Conference based on the content of VDARE’s message and associations, and the

      viewpoints and messages that they believed would be expressed at the Conference. As a

      result of Defendant’s conduct, Plaintiff was deprived of its ability to lawfully and

      peaceably assemble with its invited guest speakers, readers, supporters, and other

      interested persons.

             27.      Defendants also refused to “provide any support or resources” to Plaintiff

      and its Conference based on the perceived reaction of the public and/or individual



                                                     8
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 9 of 18




      listeners to VDARE’s viewpoints and the perceived viewpoints and messages that would

      be expressed at the Conference.

             28.     Defendants’ refusal to “provide any support or resources” to Plaintiff and

      its Conference was not based on any objective factors or articulated standards.

      Defendants provided no reasoned explanation for their absolute refusal to provide any

      municipal resources or support of any kind, including police, fire, ambulance, parking,

      and security services, other than antipathy for the content of VDARE’s message and

      viewpoints.

             29.     As a result of Defendants’ unlawful actions, Plaintiff has suffered

      damages, including deprivation of its First Amendment rights of free speech, assembly

      and association, loss of revenue from the planned conference, and negative publicity.

      Plaintiff has also suffered continuing loss and injury as a result of Defendants’ unlawful

      actions. Defendants’ actions have made it impossible for VDARE to conduct future

      conferences, discussions and events in Colorado Springs, as Defendants have made clear

      their position that VDARE, its sponsors and other associated individuals enjoy a

      disfavored status under the law.

             30.     Defendants acted with the specific intention of depriving Plaintiff of its

      constitutional rights to freedom of speech, association and assembly.

             31.     Defendants knew, or should have known, that their actions violated clearly

      established federal law. The Tenth Circuit has stated:

             “Government actions that ‘may have the effect of curtailing the freedom to
             associate [have been] subject to the closest scrutiny,’ since at least 1958
             when the Supreme Court decided NAACP v. Alabama, 357 U.S. at 460-61.
             See also NAACP v. Button, 371 U.S. at 428-29, and cases discussed in Part
             II-B, supra. As stated by the District of Columbia Circuit in 1984: ‘the
             constitutional right of association of the kind in which plaintiffs were


                                                   9
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 10 of 18




             engaged was well known, as was the degree of protection from direct
             interference that such lawful association was to be accorded.’ Hobson v.
             Wilson, 737 F.2d 1, 29 (D.C. Cir. 1984), cert. denied sub nom. Brennan v.
             Hobson, 470 U.S. 1084 (1985).” Nat’l Commodity & Barter Ass'n v.
             Archer, 31 F.3d 1521, 1533 (10th Cir. 1994).

      In Hobson, the D.C. Circuit stated:

             “As of 1967, the existence of a First Amendment right of association for
             lawful purposes was beyond dispute and its broad contours were quite
             clear. A line of Supreme Court cases had expressly established first, that
             Government cannot constitutionally punish membership in or association
             with any organization, absent clear proof that a person specifically intends
             to accomplish the illegal aims of the organization, see Scales v. United
             States, 367 U.S. 203, 228-30 (1961); Noto v. United States, 367 U.S. 290,
             299-30 (1961); second, that Government cannot constitutionally punish
             individual or group advocacy of any position, unless it amounts to
             incitement to lawless action, see Bond v. Floyd, 385 U.S. 116 (1966);
             Yates v. United States, 354 U.S. 298 (1957); and third, that lawful
             associations and their members have the right to be protected from facially
             legitimate Government actions that would deter membership or otherwise
             thwart their efforts to associate and petition the Government for redress of
             their grievances.” Hobson, 737 F.2d 1, 27-28.

             32.     The U.S. Supreme Court has “held time and again: ‘Regulations which

      permit the Government to discriminate on the basis of the content of the message cannot

      be tolerated under the First Amendment.’” Forsyth County v. Nationalist Movement, 505

      U.S. 123, 135 (1992) (quoting Regan v. Time, Inc., 468 U.S. 641, 648-649 (1984)). In

      this case, Defendants’ statement, directly cited the content of Plaintiff’s speech as the

      reason that “[t]he City of Colorado Springs will not provide any support or resources to

      this event.”

             33.     Moreover, Defendants did not identify any standards for how it came to

      the conclusion that Plaintiff had or would engage in “hate speech,” or how it would

      identify future events supposedly containing “hate speech” to which it would “not

      provide any support or resources.” As in Forsyth, “There are no articulated standards



                                                   10
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 11 of 18




      either in the ordinance or in the [city’s] established practice.” 505 U.S. at 133.

      Moreover, also like Forsyth, in this case “[t]he administrator is not required to rely on

      any objective factors. He need not provide any explanation for his decision, and that

      decision is unreviewable.” Id. And in this case, like Forsyth, “[n]othing in the law or its

      application prevents the official from encouraging some views and discouraging others”

      by using the Hate Speech Policy. Id. “The First Amendment prohibits the vesting of

      such unbridled discretion in a government official.” Id.

             34.     This case is also similar to Bantam Books, Inc. v. Sullivan, 372 U.S. 58

      (1963). There, the Rhode Island legislature had established the “Rhode Island

      Commission to Encourage Morality in Youth.” The Commission would notify private

      booksellers on official stationery that certain books and magazines were found to be

      “objectionable” for sale, distribution or display to youths under the age of 18. The letter

      would thank the bookseller in advance for its cooperation and remind it that the

      Commission had the duty to recommend prosecution for purveyors of “obscenity.”

      Similar to this case, where the Resort almost canceled Plaintiff’s conference the very next

      day, in Bantam Books the bookseller’s “reaction on receipt of a notice was to take steps

      to stop further circulation of copies of the listed publications.” Id. at 63. Like

      Defendants here, the defendants in Sullivan argued that their notices did not violate the

      First Amendment because they did “not regulate or suppress obscenity but simply

      exhort[ed] booksellers and advise[d] them of their legal rights.” Id. at 66. The U.S.

      Supreme Court noted that “the Commission is limited to informal sanctions,” that a

      bookseller was “was ‘free’ to ignore the Commission’s notices, in the sense that his

      refusal to ‘cooperate’ would have violated no law,” and “appellants’ books have not been



                                                   11
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 12 of 18




      seized or banned by the State, and that no one has been prosecuted for their possession or

      sale.” Id. at 67, 68. Nonetheless, it found that the informal blacklisting of certain books

      still violated the First Amendment: “It would be naive to credit the State’s assertion that

      these blacklists are in the nature of mere legal advice, when they plainly serve as

      instruments of regulation independent of the laws against obscenity.” Id. at 68-69.

      Indeed, “The Commission’s practice . . . provides no safeguards whatever against the

      suppression of nonobscene, and therefore constitutionally protected, matter. It is a form

      of regulation that creates hazards to protected freedoms markedly greater than those that

      attend reliance upon the criminal law.” Id. at 70. The U.S. Supreme Court continued:

             “What Rhode Island has done, in fact, has been to subject the distribution
             of publications to a system of prior administrative restraints, since the
             Commission is not a judicial body and its decisions to list particular
             publications as objectionable do not follow judicial determinations that
             such publications may lawfully be banned. Any system of prior restraints
             of expression comes to this Court bearing a heavy presumption against its
             constitutional validity. See Near v. Minnesota, 283 U.S. 697 (1931);
             Lovell v. Griffin, 303 U.S. 444, 451 (1938); Schneider v. State, 308 U.S.
             147, 164 (1939); Cantwell v. Connecticut, 310 U.S. 296, 306 (1940);
             Niemotko v. Maryland, 340 U.S. 268, 273 (1951); Kunz v. New York, 340
             U.S. 290, 293 (1951); Staub v. Baxley, 355 U.S. 313, 321 (1958). We
             have tolerated such a system only where it operated under judicial
             superintendence and assured an almost immediate judicial determination
             of the validity of the restraint. Kingsley Books, Inc., v. Brown, 354 U.S.
             436 (1957). The system at bar includes no such saving features. On the
             contrary, its capacity for suppression of constitutionally protected
             publications is far in excess of that of the typical licensing scheme held
             constitutionally invalid by this Court. There is no provision whatever for
             judicial superintendence before notices issue or even for judicial review of
             the Commission’s determinations of objectionableness. The publisher or
             distributor is not even entitled to notice and hearing before his
             publications are listed by the Commission as objectionable. Moreover, the
             Commission’s statutory mandate is vague and uninformative, and the
             Commission has done nothing to make it more precise. Publications are
             listed as ‘objectionable’ without further elucidation.” Id. at 70-71.




                                                   12
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 13 of 18




      This case is on all-fours with Bantam Books. Although the first paragraph of the

      statement of The City of Colorado Springs in this case purports to exhort “private

      businesses like the Cheyenne Mountain Resort” to “be attentive to the types of events

      they accept and the groups that they invite to our great city,” the second paragraph

      announced that “[t]he City of Colorado Springs will not provide any support or resources

      to this event.” The plain meaning of this statement was that no municipal services of any

      sort, including basic police or fire services, would be provided in the event they were

      needed, and that was exactly how the statement was interpreted by the El Paso County

      Sheriff’s Office, which stated that “its deputies would not be participating either unless

      their presence is requested by the Colorado Springs Police Department for some reason.”

      (emphasis added). Thus, Defendants’ statement created exactly the sort of “informal

      blacklist” of certain types of speech that was prohibited by the Supreme Court over 54

      years ago in Bantam Books.

                     COUNT TWO: FIRST AMENDMENT RETALIATION

               35.     Plaintiff re-alleges each and every allegation contained in the preceding

      paragraphs with the same force and effect as if they were fully set out herein.

               36.     A claim of retaliation for exercise of First Amendment rights requires

      proof of three elements: 1) that the plaintiff was engaged in constitutionally protected

      activity; 2) that the defendant’s actions caused the plaintiff to suffer an injury that would

      chill a person of ordinary fitness from continuing to engage in that activity; and 3) that

      the defendant’s adverse action was substantially motivated as a response to the plaintiff’s

      exercise of constitutionally protected conduct.3



      3
          Worell v. Henry, 219 F.3d 1197, 1212 (10th Cir. 2000).
                                                    13
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 14 of 18




              37.     Plaintiff here has a long history of engaging in activity protected by the

      First Amendment, including publishing, speaking, and engaging in debate. As a direct

      result of Plaintiff’s prior speech, Defendants characterized Plaintiff’s constitutionally

      protected activity as “Hate Speech,” and urged local businesses to “be attentive to the

      types of events that they accept and the groups that they invite to our great city.” These

      statements by Defendants directly link Plaintiff’s speech to Defendants’ motivations for

      their action.

              38.     Defendants furthermore stated that “The City of Colorado Springs will not

      provide any support or resources to this event.” This decision by Defendants is an injury

      that certainly would chill a person of ordinary firmness from continuing to engage in this

      type of constitutionally protected activity in Colorado Springs, knowing that the City

      would not provide necessary city services for an event or group of whom they

      disapprove, solely because of the content of their speech. As a result of Defendants’

      expressed disapproval of Plaintiff’s speech and their expressed intention to take action

      against their speech, Plaintiffs have not attempted to arrange another conference to

      engage in such activity in Colorado Springs.

              39.     As a result of Defendants’ unlawful actions, Plaintiff has suffered

      damages, including deprivation of its First Amendment rights of free speech, assembly

      and association, loss of revenue from the planned conference, and loss of revenue from

      negative publicity due to the conference’s cancellation. Plaintiff has also suffered

      continuing loss and injury as a result of Defendants’ unlawful actions. Defendants’

      actions have made it impossible for Plaintiff to conduct future conferences, discussions

      and events in Colorado Springs, as Defendants have made clear their position that



                                                   14
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 15 of 18




      VDARE, its sponsors and other associated individuals enjoy a disfavored status under the

      law and would not be provided any city services, including police, fire or ambulance

      services, if they attempted to host a conference or other gathering or event within the city.

         COUNT THREE: INTENTIONAL INTERFERENCE WITH CONTRACT

              40.     Plaintiff re-alleges each and every allegation contained in the preceding

      paragraphs with the same force and effect as if they were fully set out herein.

              41.     On or about March 31, 2017 Plaintiff and Cheyenne Mountain Resort

      entered into a written contract under which the Resort would host VDARE’s Immigration

      Reform Conference.

              42.     Defendants knew, or should have known, of this contract. Indeed,

      Defendants’ August 14, 2017 statement makes explicit reference to the Cheyenne

      Mountain Resort as a “private business,” and noted its decision to host Plaintiff’s

      Immigration Reform Conference.

              43.     In an interview published on August 17, 2018, Mayor Suthers expressed

      satisfaction that the Resort had cancelled its contract to host Plaintiff’s Immigration

      Reform Conference. He was quoted as saying that “the city can’t tell private entities who

      they can contract with,” but that “I would appreciate if organizations in Colorado Springs

      do a little bit of due diligence before they contract with groups, if it’s the type of folks

      that could generate controversy and [could] be bad for their business and the

      community’s business.” He was also quoted as saying that he felt “fairly confident” that

      the Resort “didn’t know the nature of VDARE when it accepted the booking.”

              44.     These statements demonstrate both that Defendants were specifically

      aware of the Resort’s contract with Plaintiff, and that they issued the August 14, 2017

      statement that “[t]he City of Colorado Springs will not provide any support or resources
                                                    15
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 16 of 18




      to this event” with the specific intention of having the Resort cancel its contract with

      Plaintiff.

                45.   The statements also illustrate that Defendants used improper means to

      pressure the Resort into cancelling its contract with Plaintiff. Mayor Suthers knew that

      “the city can’t tell private entities who they can contract with.” Nonetheless, Defendants

      issued a statement on behalf of the City of Colorado Springs that left the Resort no choice

      but to break its contract with Plaintiff by stating that the City of Colorado Springs would

      withhold all city services from the Conference. This included police protection that

      might be needed in the event of violence or threats directed at participants in the

      Immigration Reform Conference, the Resort itself, or patrons and employees at the

      Resort.

                46.   This statement effectively made performance of the contract impossible.

      Defendants’ announcement meant that the Resort would be placing its patrons and

      employees at risk of serious injury or even death if it honored the terms of its contract

      with Plaintiff. The Resort would be powerless to stop protestors from destroying its

      property, harassing or injuring its patrons, or disrupting its business operations in the

      event it honored its agreement to host the Conference. It would be placing itself at a

      substantial risk of tort or potentially even criminal liability if it proceeded to host the

      Conference while knowing that basic city services would not be provided in the event

      they were needed.

                47.   Defendants’ means were additionally improper because they placed

      participants in the Conference, the Resort’s patrons and employees, and innocent

      bystanders at risk for serious injury or death in the event that they were threatened or



                                                     16
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 17 of 18




      attacked by protestors. They also created a substantial and unnecessary risk that the

      Resort would be subjected to property damage, that Conference participants and the

      Resort’s patrons and employees would be harassed, injured or threatened, and that the

      Resort’s business operations would be disrupted.

             48.     Defendants’ means were improper because they targeted Plaintiff and

      participants and attendees at its planned Conference for discriminatory treatment based

      on antipathy for the content of Plaintiff’s message and viewpoints and its exercise of its

      First Amendment rights. Defendants acted out of animus towards Plaintiff’s viewpoints

      and a desire to stamp out public discussion and debate. In so doing, they brought the

      power of the government to bear against Plaintiff’s fundamental rights of freedom of

      speech, association and assembly, as well as its right to contract with the Resort or any

      other business in the City of Colorado Springs.

             49.     As a result of Defendants’ unlawful actions, Plaintiff has suffered

      damages, including loss of revenue from the planned conference, loss of revenue from

      negative publicity due to conference’s cancellation. Plaintiff has also suffered continuing

      loss and injury as a result of Defendants’ unlawful actions. Defendants’ actions have

      made it impossible for Plaintiff to conduct future conferences, discussions and events in

      Colorado Springs, as Defendants have made clear their position that VDARE, its

      sponsors and other associated individuals enjoy a disfavored status under the law, that

      private businesses should not enter into contracts with VDARE, and that businesses who

      do contract with VDARE may be subjected to threats, retaliation, and denial of city

      services.




                                                  17
Case 1:18-cv-03305-CMA-KMT Document 13 Filed 03/22/19 USDC Colorado Page 18 of 18




                                         V. PRAYER FOR RELIEF

             50.     Plaintiff demands such legal or equitable relief as provided by law,

      including, but not limited to, the following:

         a. Compensatory damages of $1,000,000;

         b. Punitive damages in an amount to be determined at trial;

         c. Presumed damages;

         d. A declaration that Defendants’ conduct violated Plaintiff’s First Amendment

             rights and intentionally interfered with their contract with the Resort;

         e. An injunction forbidding Defendants from denying municipal services to entities

             or events based on their controversial viewpoints and affiliations;

         f. Reasonable attorney fees and costs in bringing this action;

         g. Prejudgment interest; and

         h. Any other relief that this Court deems just and equitable.

         Dated: March 22, 2019

                                            Respectfully submitted,

                                            /s/ Randy B. Corporon
                                            __________________________________
                                            Randy B. Corporon, Colorado Reg. # 29861
                                            LAW OFFICES OF RANDY B. CORPORON, P.C.
                                            2821 S. Parker Rd., Ste. 555
                                            Aurora, CO 80014
                                            Tel: (303) 749-0062
                                            Fax: (720) 836-4201
                                            rbc@corporonlaw.com
                                            Attorneys for Plaintiff




                                                      18
